DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
          (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
          (B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
          (C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a designation unit, a specifying unit, a change amount specifying unit, a notification unit, a prohibition unit, a detection unit in claims 1-9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101	
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Subject Matter Eligibility Guidance
STEP 2A 2-Pronge analysis: 
Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

6.	Claims 1-7 and 10-11 are examined for subject matter eligibility under the 2019 Revised Patent Subject Matter Eligibility Guidance. 
Regarding claims 1, 10, and 11:
	Step 1: claims 1, 10, and 11 recite a method, and non-transitory computer-readable storage medium comprising steps or stored computer programs when executed performing a series of steps of a process or apparatus comprising components for performing functions of a machine. 
	Step 2A:
	Prong One:  The claims recite the limitations of accepting a key frame designation operation in accordance with a user operation; specifying the number of frames between a first key frame that has already been set and a second key frame designated by the user operation; specifying an amount of change per unit of time of a virtual camera parameter between the first key frame and the second key frame based on the specified number of frames; and notifying to the user the specified amount of change. These steps merely indicate data collecting, arranging/assigning, and redirecting. Nothing in the claims preclude these steps from practically being performed in the human mind. These limitations are mental process. 
	Prong Two:  The claims recite an additional step of specifying an amount of change per unit of time of a virtual camera parameter between the first key frame and the second key frame based on the specified number of frames. This step merely links the use of the judicial exception to specifying the amount of change per unit of time of a virtual camera parameter between two key frames which is a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Therefore the claims are directed to an abstract idea. 
	Step 2B: As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere linking the use of the judicial exception to specifying the amount of change per unit of time of a virtual camera parameter between two key frames which is a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere linking the use of the judicial exception to specifying the amount of change per unit of time of a virtual camera parameter between two key frames which is a particular technological environment or field of use cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible. 
Claims 2-7 are rejected for the same rationale set forth. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

8.	Claims 1-7 and 10-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoneda (US Publication 2020/0145635) in view of Jorasch et al. (US Publication 2021/0374391, hereinafter Jorasch). 
Regarding claim 1, Yoneda discloses an information processing apparatus operable to generate a virtual camera path by interpolation using a plurality of key frames to be a reference in the virtual camera path that indicates a path of a position of a virtual camera (Yoneda, a processing apparatus as disclosed in fig’s 1a, 1b, 2, 4a, 4b, 6a, and 6b), the apparatus comprising: 
a designation unit configured to accept a key frame designation operation in accordance with a user operation; a specifying unit configured to specify the number of frames between a first key frame that has already been set and a second key frame designated by the user operation (Yoneda, para’s 0024-0026, input/output information processing unit  generates camera parameters based on acquired input values. The generated camera parameters are sent to the camera path management unit and the transition condition determination unit. The input/output information processing unit  displays the received virtual viewpoint image, state information on the virtual camera, which represents the camera parameters, the locus of the virtual camera on the fixed camera path read from the camera path management unit; the input/output information processing unit  sets a predetermined condition described as “transition condition” at the time of causing the virtual camera to make a transition from the state where it is possible for an operator to freely move the virtual camera into a fixed camera path prepared in advance; the transition condition is a determination condition of switching the virtual camera into a position in a fixed camera path and may be a combination of a plurality of conditions; these conditions include a case where the current position of the virtual camera approaches the reference position on the fixed camera path (position on the three-dimensional space in one of the key frames) within a predetermined distance, a case where the current orientation of the virtual camera becomes an orientation that matches or resembles the reference orientation on the fixed camera path (the line-of-sight direction in one of the key frames); para. 0040, further, in a case where a plurality of key frames is set on the fixed camera path, it may also be possible to move the virtual camera to the position of the nearest key frame among the positions of the plurality of key frames in response to the transition condition being satisfied. The disclosure above implicitly indicates providing for a designation unit for determining a position on the fixed camera path that matches or resembles one of the key frames can be determined and designating this key frame as a second key frame; a specifying unit for specifying distance or a number of frames between a predetermined key frame and the designated key frame is well-known in the art, see Molina et al., US Publication 20200106959, para. 0041; and Broderick et al., US Publication 20190110736, para. 0129); 
a change amount specifying unit configured to specify an amount of change per unit of time of a virtual camera parameter between the first key frame and the second key frame based on the number of frames specified by the specifying unit (Yoneda, para’s 0028, on the UI screen in FIG. 3A, the value ranges that are applied before the transition into the fixed camera path are set (at the time of free camera path). Then, on the UI screen in FIG. 3B, the value ranges that are applied after the transition into the fixed camera path are set. Here, it is made possible to set the value ranges of the three axes (X, Y, Z) representing the position of the virtual camera in m/sec, the three axes (pan, tilt, roll) representing the orientation of the virtual camera in degrees/sec, and the zoom (focal length) of the virtual camera. It is possible for a user to set an arbitrary value range by adjusting the knob on the slide bar provided for each axis of the element. The disclosure above implicitly providing for a change amount specifying unit for specifying an amount of change per unit of time of a virtual camera parameter between the first key frame and the second key frame based on the number of frames).
Yoneda discloses an amount of change per unit of time of a virtual camera parameter between the first key frame and the second key frame based on the number of frames but does not explicitly disclose a notification unit configured to notify, to a user, the amount of change.
Jorasch discloses a notification unit configured to notify, to a user, the amount of change (Jorasch, para. 0622, providing notifications to users as to changes in camera parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jorasch’s teachings and well-known features in the art into Yoneda’s invention for enhancing user’s viewing experience by preventing viewpoints from changing abruptly.

Regarding claim 2, Yoneda-Jorasch discloses the information processing apparatus according to claim 1, wherein the virtual camera parameter includes a position of the virtual camera (Yoneda, para. 0028, set the value ranges of the three axes (X, Y, Z) representing the position of the virtual camera in m/sec).

Regarding claim 3, Yoneda-Jorasch discloses the information processing apparatus according to claim 1, wherein the virtual camera parameter includes an orientation of the virtual camera (Yoneda, para. 0028, set the value ranges of the three axes (pan, tilt, roll) representing the orientation of the virtual camera in degrees/sec, and the zoom (focal length) of the virtual camera).

Regarding claim 4, Yoneda-Jorasch discloses the information processing apparatus according to claim 1, wherein the virtual camera parameter includes a zoom ratio of the virtual camera (Yoneda, para’s 0016 and 0028, set the zoom (focal length) of the virtual camera).

Regarding claim 5, Yoneda-Jorasch discloses the information processing apparatus according to claim 1, wherein the notification unit, in a case where the amount of change is greater than or equal to a threshold, further performs notification to the user (Yoneda, para. 0028, the camera parameter can be within a value range; e.g., lower threshold and upper threshold).  

Regarding claim 6, Yoneda-Jorasch discloses the information processing apparatus according to claim 1, further comprising: a prohibition unit configured to, in a case where the amount of change is greater than or equal to a threshold, prohibit acceptance of the designation operation by the designation unit (Yoneda, para. 0028, the camera parameter can be within a lower threshold and an upper threshold; para. 0031, the camera parameter control unit  performs processing to determine camera parameters for connecting the current position of the virtual camera and the fixed camera path based on the determination results by the transition condition determination unit. First, in a case where the determination results are “transition condition is satisfied”, the camera parameter control unit 205 performs generation or the like of camera parameters for filling in up to the connection destination on the fixed camera path prepared in advance (key frame on the fixed camera path nearest from the current position of the virtual camera). On the other hand, in a case where the determination results are “transition condition is not satisfied”, the camera parameter control unit 205 outputs the camera parameters representing the current position of the virtual camera, which are input from the transition condition determination unit 204, to the communication processing unit 201 without changing them. The disclosure above implicitly indicates providing for a prohibition unit configured to, in a case where the amount of change is greater than or equal to a threshold, prohibit acceptance of the designation operation by the designation unit). 

Regarding claim 7, Yoneda-Jorasch discloses the information processing apparatus according to claim 6, wherein the notification unit, in a case where acceptance of the designation operation is prohibited by the prohibition unit, further notifies, to the user, a prohibited state in which acceptance of the designation operation is prohibited (Yoneda, para. 0028, the camera parameter can be within a lower threshold and an upper threshold; para. 0031, in a case where the determination results are “transition condition is not satisfied”, the camera parameter control unit 205 outputs the camera parameters representing the current position of the virtual camera, which are input from the transition condition determination unit 204, to the communication processing unit 201 without changing them. Displaying or setting a status indicative of an unsatisfied transition condition is well-known in the art).
The motivation to combine well-known technique in the art with the references would have been to enhance user’s viewing experience by effectively preventing viewpoints from changing abruptly.

Regarding claims 10 and 11, these claims comprise limitations substantially the same as claim 1; therefore, they are rejected for the same rationale. Yoneda further discloses computer-readable storage medium (see Yoneda, para’s 0058).

9.	Claims 8 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoneda-Jorasch, as applied to claim 1 above, in view of Iwakiri (US Publication 2018/0359458). 
Regarding claim 8, Yoneda-Jorasch discloses the information processing apparatus according to claim 1.
Yoneda-Jorasch does not explicitly disclose but Iwakiri discloses a detection unit configured to detect image quality abnormality of a virtual viewpoint image on the virtual camera path, wherein the notification unit, in a case where the image quality abnormality has been detected, notifies a range in which the image quality abnormality has been detected in the virtual camera path (Iwakiri, para. 0077, fig. 5, a viewpoint monitoring unit  for monitoring and acquiring camera path information for low-quality region, which is included in the monitoring virtual viewpoint mode information and complies with information for defining a region selected by the monitor. This indicates when detecting low-quality virtual viewpoint images on a camera path, a range of the camera path can be determined and notified to user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iwakiri’s teachings into Yoneda-Jorasch’s invention for enhancing user’s viewing experience by detecting low-quality viewpoint images and preventing viewpoints from changing abruptly.

	Regarding claim 9, Yoneda-Jorasch-Iwakiri discloses the information processing apparatus according to claim 8, wherein the notification unit performs notification by displaying a range in which image quality abnormality has been detected in the virtual camera path in a different display mode from a range in which image quality abnormality has not been detected (Iwakiri, para. 0077, fig. 5, a viewpoint monitoring unit  for monitoring and acquiring camera path information for low-quality region, which is included in the monitoring virtual viewpoint mode information and complies with information for defining a region selected by the monitor. This indicates when detecting low-quality virtual viewpoint images on a camera path, a range of the camera path can be determined and notified to user. As described above, Yoneda, para’s 0033-0034, FIG. 4A and 4B show the normal virtual camera paths; providing different display modes for the respective range for normal and abnormal quality images is well known in the art).
	The motivation to combine well-known technique in the art with the references would have been to enhance user’s viewing experience by visually displaying in different modes respective range for normal and abnormal quality images.

Consideration of Reference/Prior Art
10.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484